Title: From Thomas Jefferson to Jean François Briet, 11 June 1785
From: Jefferson, Thomas
To: Briet, Jean François



Sir
Paris June 11. 1785.

I received yesterday your favour of the 6th. instant with the papers inclosed. I shall with pleasure use such endeavors as might be proper from me to procure redress of the injury which is said to have been done to Mr. Peter Dischong: but before I take any measure I must beg the favor of you to inform me whether Mr. Dischong is a subject of France, a citizen of Holland or of the United States of America, and to furnish me with the best proof you can as to the state to which he belongs, this being necessary to shew the ground on which I am to make application.
I am Sir Your very humble Servt.,

Th: Jefferson

